Atkinson, J.
1. The amendment to the defendant’s answer alleged a lawful agreement between the plaintiff and the defendant, based upon a sufficient consideration; and upon full performance by the defendant the contract would be taken out of the statute of frauds, and was one that a court of equity will compel the plaintiff to specifically perform. Mathews v. Starr, 68 Ga. 521; Board of Education of Glynn County v. Day, 128 Ga. 156, 162 (57 S. E. 359), and cases cited. The court did not err in allowing the amendment.
2. The court did not err in the admission of evidence, as is complained of1 in a number of the grounds of the motion for new trial, for any of the reasons assigned; such evidence being relevant and material as tend-. ing to support the allegations of the amendment to the answer, seeking specific performance of the contract.
3. The several grounds of the motion for new trial, assigning error upon the charge of the court as to the contentions of the defendant on the issues relating to the matter of specific performance of the contract, are without merit, as the excerpts from the charge on which error is assigned were in accordance with the contentions of the defendant, and authorized by the pleadings and evidence, and not erroneous for any reason assigned.
4. The omission of the court to charge more elaborately on the contentions of the plaintiff, in the absence of a timely written request, affords no cause for a reversal of the judgment refusing a new trial.
5. The evidence was sufficient to support the verdict for the defendant, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Griffith & Matthews, for plaintiff.
Lloyd Thom,as and Price Edwards, for defendant.